DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17092894 filed on March 03rd, 2021 in which claims 1-12 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1, 4-8 and 10-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lochtman et al. (US Pub. Nº 2011/0151614).

8.	Regarding independent claim 1: Lochtman et al. disclosed use of a laser-activatable component in a composition and/or use of a composition that includes the laser-activatable component, during laser transfer printing ([0010], lines 1-3), wherein: 
 	a) the laser-activatable ([0096], line 1; also see Fig. 1, reference 9) component is activated by laser irradiation during use in such a way that the viscosity and/or the elasticity and/or the tack of the composition increase(s) due to an increase in temperature of the composition ([0014], line 2 and [0046], lines 1-2), wherein the laser-activatable component is a polymer made up of the groups comprising polyethylene glycol, polyvinylpyrrolidone, polyvinyl acetate, polyvinyl alcohol, polyacrylate, polyester, or copolymers of these polymers or blends ([0038], line 1 and [0040], lines 1-6). 

9.	Regarding claim 4: Lochtman et al. disclosed the use according to claim 1, wherein: 
 	a) the activation of the component involves a phase transition of the component in the composition ([0064], lines 11-12).

10.	Regarding claim 5: Lochtman et al. disclosed the use according to claim 1, wherein: 
 	a) the activation of the component involves an increase in the solubility of the component in the composition ([0010], lines 1-3; the melting of the polymer by the laser energy increases its solubility in the dispersion).


 	a) the component is a meltable polymer ([0038], line 1 and [0040], lines 1-6; the listed polymers are meltable polymers).

12.	Regarding claim 7: Lochtman et al. disclosed the use according to claim 1, wherein: - 3-Preliminary Amendment Filed March 3, 2021 In Application No. 17/092,894 
 	a) the ratio of the storage modulus of the composition to the loss modulus of the composition increases due to the laser activation of the component ([0038], line 1 and [0040], lines 1-6; the same component is being used and the ratio of the storage modulus of the component to the loss modulus of the component is an intrinsic characteristic of the material when exposed to laser energy).

13.	Regarding claim 8: Lochtman et al. disclosed the use according to claim 6, wherein: 
 	a) the molar weight of the polymer is selected in such a way that the polymer in the composition is not completely dissolved at the working temperature of the printing process ([0038], line 1 and [0040], lines 1-6; the listed polymers are not completely dissolved at working temperature of a Laser Transfer Printing process).

14.	Regarding claim 10: Lochtman et al. disclosed a composition for laser transfer printing ([0010], lines 1-3 and [0014], lines 1-2) that includes a laser-activatable component stated in claim 1 (See the rejection of Claim 1).

15.	Regarding claim 11: Lochtman et al. disclosed the composition according to claim 10, wherein: 
 	a) the composition contains the following substances in the weight quantities stated:
 	Fillers 10-90 wt% ([0051], lines 1-2)
 	Solvents 1-90 wt% ([0049], line 1)

 	Glass frit 0-60 wt% ([0042], lines 1-2) 
 	Organometallic compounds 0-10 wt% ([0025], lines 1-8 and [0051], lines 1-2)
 	Absorption agents for the laser radiation 0-5 wt% ([0056], lines 1-2)
 	Additives 0-5 wt% ([0051], lines 1-2)
 	Binder 0-90 wt% ([0041], lines 1-2).

16.	Regarding claim 12: Lochtman et al. disclosed a laser transfer printing method, wherein: a laser-activatable component according to claim 1 and/or a composition according to claim 10 are/is used as the printing substance ([0010], lines 1-3 and [0014], lines 1-2; also see Fig. 1).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lochtman et al. (US Pub. Nº 2011/0151614), in view of Doll et al. (US Pub. Nº 2018/0122640).

20.	Regarding claims 2 and 3: Lochtman et al. disclosed the use according to claim 1.
 	Lochtman et al. are silent about wherein: - 2-Preliminary Amendment Filed March 3, 2021In Application No. 17/092,894 a) the activation of the component results in an increase in the viscosity by at least 100 mPa-s or wherein the increase in the viscosity is up to 500 mPa-s or up to 1000 mPa-s.
 	Doll et al. disclosed a laser transfer printing process ([0072], lines 1-4) comprising a laser activated component ([0017], lines 3-6) wherein in use, the activation of the component results in an increase in the viscosity by at least 100 mPa-s or wherein the increase in the viscosity is up to 500 mPa-s or up to 1000 mPa-s ([0117], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doll et al. with those of Lochtman et al. by adjusting the laser intensity to increase the viscosity to an acceptable range in order to achieve the desired consistency of the printed pattern.

21.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lochtman et al. (US Pub. Nº 2011/0151614), in view of Chritien et al. (US Pub. Nº 2012/0086761).

22.	Regarding claim 9: Lochtman et al. disclosed the use according to claim 1.
 	Lochtman et al. are silent about wherein: 
 	a) polyethylene glycol having a molar mass 600 g/mol; and/or 
 	b) polyvinylpyrrolidone having a molar mass of 10,000 g/mol; and/or 
 	c) polyvinyl acetate having a molar mass of 55,000-70,000 g/mol; and/or 
 	d) polyvinyl alcohol having a molar mass of 31,000 g/mol; and/or -4-Preliminary Amendment Filed March 3, 2021 In Application No. 17/092,894 
 	e) polyacrylate, as the sodium salt of polyacrylic acid, having a molar mass of 5100 g/mol; and/or 

 	Chritien et al. disclosed a printing composition ([0006], lines 1-3) comprising a laser activated ([0100], lines 15-17) component ([0038], line 1 and [0040], lines 1-6) wherein
 	a) polyethylene glycol having a molar mass 600 g/mol; and/or 
 	b) polyvinylpyrrolidone having a molar mass of 10,000 g/mol; and/or 
 	c) polyvinyl acetate having a molar mass of 55,000-70,000 g/mol; and/or 
 	d) polyvinyl alcohol having a molar mass of 31,000 g/mol; and/or -4-Preliminary Amendment Filed March 3, 2021 In Application No. 17/092,894 
 	e) polyacrylate, as the sodium salt of polyacrylic acid, having a molar mass of 5100 g/mol; and/or 
 	f) polyester, namely poly(D,L)lactide, having a molar mass of 10,000-18,000 g/mol are involved ([0009], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chritien et al. with those of Lochtman et al. by using a polymer having a certain range of molar mass in order to achieve a desired level of consistency in the printed pattern.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

26.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853